RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                            File Name: 18a0180p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT



 SHAHZAD RAJA,                                                   ┐
                                                  Petitioner,    │
                                                                 │
                                                                  >        No. 17-3502
         v.                                                      │
                                                                 │
                                                                 │
 JEFFERSON B. SESSIONS, III, Attorney General,                   │
                                          Respondent.            │
                                                                 ┘

                   On Petition for Review from the Board of Immigration Appeals;
                                        No. A 076 506 882/

                                          Argued: August 9, 2018

                                   Decided and Filed: August 21, 2018

              Before: GILMAN and DONALD, Circuit Judges; HOOD, District Judge.*

                                            _________________

                                                 COUNSEL

ARGUED: David B. Thronson, MICHIGAN STATE UNIVERSITY, East Lansing, Michigan,
for Petitioner. Neelam Ihsanullah, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent. ON BRIEF: David B. Thronson, MICHIGAN STATE
UNIVERSITY, East Lansing, Michigan, for Petitioner. Neelam Ihsanullah, Anthony C. Payne,
Janette L. Allen, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent. Shahzad Raja, Chardon, Ohio, pro se.




        *The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting
by designation.
 No. 17-3502                             Raja v. Sessions                                   Page 2


                                        _________________

                                             OPINION
                                        _________________

         RONALD LEE GILMAN, Circuit Judge. Shahzad Raja, a native and citizen of Pakistan,
petitions for judicial review of a decision by the Board of Immigration Appeals (BIA). That
decision affirmed an immigration judge’s (IJ’s) determination that Raja was removable pursuant
to   8    U.S.C.    § 1182(a)(2)(A)(i)(II)   for   a   1996   conviction    under   Pennsylvania’s
controlled-substances statute. Because the Pennsylvania statute under which Raja was convicted
is divisible and because the portion of the statute under which he was charged is a categorical
match to § 1182(a)(2)(A)(i)(II), we DENY his petition for review.

         Raja first entered the United States in 1990 without inspection. In February 1996, Raja
pleaded guilty in Jefferson County, Pennsylvania, to a charge of possession with intent to deliver
a controlled substance, in violation of Pennsylvania Consolidated Statutes, Title 35,
§ 780-113(a)(30) (1996), and was sentenced to 3 to 23.5 months’ imprisonment. The charging
documents reveal that Raja was stopped in a rental vehicle for a speeding violation in 1995, at
which time the arresting officers found 32.5 ounces of marijuana in the trunk. He served 90 days
in a Pennsylvania prison and completed approximately 17.5 months of probation.
Notwithstanding this conviction, Raja was granted lawful-permanent-resident status in October
1998.

         In 2007, Raja traveled to Pakistan to visit his family. Upon his return, he was held at JFK
International Airport after officials there discovered his prior arrest and conviction.        Raja
admitted to the conviction and to providing a fraudulent Social Security number to the officers at
the time of his 1995 arrest. The Government initiated removal proceedings against Raja based
on his violation of Pennsylvania law on the ground that it “relat[ed] to a controlled substance” as
defined in 21 U.S.C. § 802. See 8 U.S.C. § 1182(a)(2)(A)(i)(II).

         After three hearings, the IJ found Raja removable for a controlled-substance offense. The
IJ later found Raja ineligible for a waiver of inadmissibility, see 8 U.S.C. § 1182(c), because he
had never lawfully adjusted to lawful-permanent-resident status due to his prior conviction. In
 No. 17-3502                            Raja v. Sessions                                  Page 3


September 2013, the IJ denied Raja’s motion to reconsider that Raja based upon the holding in
Moncrieffe v. Holder, 569 U.S. 184 (2013). But the IJ found the case inapplicable to the
violations committed by Raja. At Raja’s final hearing in January 2014, the IJ issued an oral
decision incorporating his prior decisions and found Raja removable as charged.

       Raja appealed to the BIA, arguing that the IJ had erred in denying him a waiver of
inadmissibility and that the IJ had misapplied Moncrieffe. In May 2015, the BIA dismissed
Raja’s appeal and ordered voluntary departure within 60 days. Raja then filed a motion to
reconsider because his counsel had not received the 2014 hearing transcript and briefing
schedule from the BIA. The BIA reopened the case, granted Raja’s motion to reconsider, and
vacated its May 2015 order.

       In April 2017, the BIA delivered its final decision regarding Raja’s application for a
waiver of inadmissibility and motion for reconsideration. It dismissed Raja’s appeal. The BIA
found that the IJ correctly distinguished the prior offense discussed in Moncrieffe from the
controlled-substance violation committed by Raja in 1995 and that the IJ correctly found the
Pennsylvania statute to be divisible with regard to the type of substance involved. The BIA thus
found that the IJ had properly resorted to the record of conviction to uphold the charge of
removability. Raja filed a timely petition to review the April 2017 final order of removal.

       “Where the BIA reviews the immigration judge’s decision and issues a separate opinion,
rather than summarily affirming the immigration judge’s decision, we review the BIA’s decision
as the final agency determination.” Shaya v. Holder, 586 F.3d 401, 405 (6th Cir. 2009) (quoting
Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009)). To the extent that the BIA adopts the IJ’s
reasoning, we review the IJ’s decision. Khalili, 557 F.3d at 435.

       Under 8 U.S.C. § 1182(a)(2)(A)(i)(II), an alien who is convicted of violating any state or
federal law “relating to a controlled substance (as defined in section 802 of Title 21)” is
inadmissible to the United States.        Because Raja was found removable pursuant to
§ 1182(a)(2)(A)(i)(II), our jurisdiction to review the BIA’s final order of removal is limited to
constitutional claims and questions of law. See 8 U.S.C. § 1252(a)(2)(C), (D); Nwagbo v.
Holder, 571 F.3d 508, 510 (6th Cir. 2009). Therefore, our jurisdiction extends only to determine
 No. 17-3502                            Raja v. Sessions                                  Page 4


whether the BIA properly concluded that section 780-113(a)(30), the Pennsylvania statute at
issue, is a controlled-substance offense under 8 U.S.C. § 1182(a)(2)(A)(i)(II). See Nwagbo,
571 F.3d at 510. We review de novo questions of law and will uphold the BIA’s interpretation
of the INA “unless the interpretation is arbitrary, capricious, or manifestly contrary to the
statute.” Umana-Ramos v. Holder, 724 F.3d 667, 670 (6th Cir. 2013) (quoting Khalili, 557 F.3d
at 435).

       As the Government acknowledges, a categorical approach applies to determine whether a
state conviction constitutes a predicate offense relating to a controlled substance within the
context of a removal decision under § 1182(a)(2)(A). See Mellouli v. Lynch, 135 S. Ct. 1980,
1986 (2015). Therefore, Raja’s Pennsylvania conviction “triggers removal only if, by definition,
the underlying crime falls within a category of removable offenses defined by federal law.” Id.
The parties do not dispute that the Pennsylvania statute, at the time of Raja’s conviction,
included controlled substances that are not listed in the federal schedule in the Controlled
Substances Act. Therefore, it is not a categorical match to § 1182(a)(2)(A)(i)(II).

       The categorical approach is modified, however, with respect to “state statutes that contain
several different crimes, each described separately.” Moncrieffe, 569 U.S. at 190–91; see also
Mellouli, 135 S. Ct. at 1986 n.4. Under this “modified-categorical approach,” the adjudicator
can determine the particular offense of conviction “by examining the charging document and
jury instructions, or in the case of a guilty plea, the plea agreement, plea colloquy,” or other
comparable judicial records. Moncrieffe, 569 U.S. at 190–91. This approach may be applied
only when the state statute in question is “divisible,” setting forth “multiple alternative
elements,” as opposed to “various factual means of committing a single element.” Mathis v.
United States, 136 S. Ct. 2243, 2249 (2016); see also Descamps v. United States, 570 U.S. 254,
264–65 (2013).

       For guidance in determining whether a statute sets forth alternative elements or simply
multiple means, courts look to “authoritative sources of state law” such as state-court cases and
the statute itself. Mathis, 136 S. Ct. at 2256. Courts may also “peek” at the record of conviction
if the state-law sources do not demystify the issue, but only for “the sole and limited purpose of
determining whether [the listed items are] element[s] of the offense.” Id. at 2256–57 (alterations
 No. 17-3502                             Raja v. Sessions                                Page 5


in original) (quoting Rendon v. Holder, 782 F.3d 466, 473–74 (9th Cir. 2015) (Kozinski, J.,
dissenting from denial of reh’g en banc)).

       Relying on the Third Circuit’s analysis of the Pennsylvania law in question, see United
States v. Henderson, 841 F.3d 623 (3d Cir. 2016); United States v. Abbott, 748 F.3d 154 (3d Cir.
2014), the BIA determined that section 780-113(a)(30) was “divisible.” The BIA then applied
the modified-categorical approach and found that the criminal complaint from Raja’s 1996
conviction charged that he “knowingly and unlawfully possess[ed] with intent to deliver a certain
controlled substance, to wit; approx. 32½ ounces of MARIJUANA an [sic] Schedule I NON-
NARCOTIC controlled substance.” Because a marijuana-possession conviction qualifies as a
controlled-substance offense under § 1182(a)(2)(A), the BIA affirmed the IJ’s removal order.

       The Third Circuit caselaw referenced by the BIA relied on Commonwealth v. Swavely,
554 A.2d 946 (Pa. Super. Ct. 1989), to conclude that each type of controlled substance is a
separate element of section 780-113(a)(30). Henderson, 841 F.3d at 628–29; Abbott, 748 F.3d at
158-59 & n.4.         In Swavely, the Pennsylvania Superior Court held that a defendant’s
constitutional right against double jeopardy had not been violated when a sentencing court
imposed two separate sentences consecutively for the defendant’s delivery of two different
controlled substances in a single vial.      554 A.2d at 947, 949.     Because “[e]ach offense
include[ed] an element distinctive of the other, i.e., the particular controlled substance,” the
Pennsylvania Superior Court concluded that the defendant’s consecutive sentence for delivery of
the two separate controlled substances did not violate the Fifth Amendment’s Double Jeopardy
Clause. Id. at 949.

       Raja contends that the Third Circuit’s reliance on Swavely was misplaced. Although he
acknowledges that the Swavely court described each particular controlled substance at issue as an
“element” of section 780-113(a)(30), he argues that the court’s use of that term was “offhand”
and inconsistent with other Pennsylvania caselaw. He specifically identifies Commonwealth v.
Aponte, 855 A.2d 800, 808–09 (Pa. 2004), as a superior guide for determining whether section
780-113(a)(30) is a divisible statute.
 No. 17-3502                           Raja v. Sessions                                   Page 6


        In Aponte, the sentencing court applied a recidivist enhancement to a conviction under
section 780-113(a)(30), and the defendant appealed, arguing that the prosecution was required to
prove at trial that the defendant had been previously convicted of the same crime. 855 A.2d at
802. The Supreme Court of Pennsylvania disagreed, holding that because

        the offense of possession with intent to deliver is completely and exclusively
        defined in § 780-113(a)(30)[,] the recidivist provision of § 780-115(a) is a
        sentence enhancement, separate from the elements of possession with intent to
        deliver, and it does not transpose prior convictions for that offense into a
        substantive element of § 780-113(a)(30).

Id. at 809.

        Like the recidivist provision at issue in Aponte, the various controlled substances
regulated by section 780-113(a)(30) appear in a different part of Pennsylvania’s statutes, see
35 Pa. Cons. Stat. § 780-104, and yet another statutory provision imposes different sentences for
convictions under section 780-113(a)(30) depending on the controlled substance involved, see id.
§ 780-113(f). By analogy, Raja argues that the particular type of a controlled substance is not an
element of section 780-113(a)(30) in the same way that a defendant’s prior conviction is not an
element of the crime when the recidivist enhancement is applied.

        Aponte’s language is certainly helpful to Raja’s case.     Its context, however, is not.
Because Aponte deals with a sentencing enhancement rather than a substantive offense, that case
does not provide a conclusive answer to whether the type of controlled substance is an element
that must be proved to convict a defendant under section 780-113(a)(30). Swavely offers much
more helpful guidance on that case-determinative issue than Aponte does, and not solely because
the Swavely court used the word “element” to describe the variety of the controlled substance in
a section 780-113(a)(30) conviction. More importantly, Swavely’s outcome persuades us that the
statute is divisible.

        Again, Swavely upheld consecutive sentences for the delivery of two different controlled
substances in a single vial under the Fifth Amendment’s Double Jeopardy Clause. 554 A.2d at
947, 949. “[W]here the same act or transaction constitutes a violation of two distinct statutory
provisions,” a defendant can be charged with both crimes without violating the Double Jeopardy
Clause if one of the charged offenses “requires proof of a different element” than the other
 No. 17-3502                           Raja v. Sessions                                 Page 7


offense requires. Blockburger v. United States, 284 U.S. 299, 304 (1932). The Swavely court’s
affirmance of the defendant’s consecutive sentences therefore depended on its conclusion that
each type of controlled substance is a separate element of section 780-113(a)(30).          Raja’s
interpretation of section 780-113(a)(30)—i.e., that each type of controlled substance is only a
means of committing the crime—would dictate the opposite outcome in Swavely and thus cannot
be correct.

       We therefore agree with the Third Circuit that Swavely establishes that section
780-113(a)(30) is a divisible statute, thus permitting the modified-categorical approach to be
used in determining whether Raja is removable based on his conviction under that statute. See
Mathis, 136 S. Ct. at 2249. The criminal complaint that led to Raja’s conviction charged him
with possession with intent to deliver marijuana, which is among the controlled substances that
appear in the federal schedules, 21 U.S.C. § 812(c), Schedule I(c)(10). Accordingly, the IJ and
the BIA correctly concluded that Raja is removable under 8 U.S.C. § 1182(a)(2)(A)(i)(II).

                                       CONCLUSION

       For all of the reasons set forth above, we DENY Raja’s petition for review.